Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 13, 2020

                                    No. 04-20-00273-CV

                        THE HELPFUL COMPUTER GUY, LLC,
                                    Appellant

                                             v.

                                   Christina WHIPPLE,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2016CV05563
                          Honorable J Frank Davis, Judge Presiding


                                      ORDER

       Appellant's brief was originally due September 11, 2020. Appellant was granted a first
extension to October 2, 2020. On October 9, 2020, appellant filed an unopposed motion for an
extension to October 16, 2020.

       Appellant's Unopposed Second Motion to Extend Briefing Deadline is GRANTED.
Appellant is ORDERED to file its brief no later than October 16, 2020.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2020.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court